Per Curiam:
The court below instructed the jury that if the plaintiffs had entered into a contract with the defendant, at the time they sold him their stock of goods, that they would not engage in the general mercantile business in Martinsburg, as long as the defendant carried on business there, and had afterwards *287violated their covenant by setting up the same line of business in that town, they would be responsible to him in damages for any injury he sustained by reason thereof. Upon this question of fact the jury evidently found for the plaintiffs.
The offer to prove that the goods, which were bought for the price of 810,500, were not worth half that sum, was properly rejected. The said goods were bought at a price agreed upon, after having been carefully examined and scheduled. The stock of goods was purchased by special contract, with full knowledge on the part of the purchaser of the extent and quality thereof. Under such circumstances, in the absence of fraud, no question of their value could legitimately arise.
Nor had the matter of the value of the real estate any relevancy to the issue below. That grew out of a separate contract.
The defendant’s third point referred to the measure of damages for the alleged breach of the agreement. The court was asked to say to the jury that “ they are not tied down to any nice calculation, but are left considerable latitude in assessing the damages.” It would have been bald error to have affirmed this point. The learned judge very properly told the jury that “ the defendant is entitled to be compensated fully and fairly in damages to the amount which the weight of the evidence shows he had actually sustained by reason of such violation of contract; but the jury in all cases are tied down by the evidence, and they are allowed no latitude in assessing damages outside of, or beyond the evidence.”
It was not error to reject the evidence offered to show the intemperate habits of Jacob L. Keagy. It is enough to say that it was not relevant.
Judgment affirmed.